Name: Commission Regulation (EEC) No 1480/93 of 16 June 1993 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 93 Official Journal of the European Communities No L 145/19 COMMISSION REGULATION (EEC) No 1480/93 of 16 June 1993 fixing the export refunds on fruit and vegetables unshelled walnuts may at present be exported in econo ­ mically significant quantities ; Whereas the refund applicable to exports of tomatoes to Sweden should be amended during the period 1 July to 30 September 1993 pursuant to the undertakings entered into with that country under the 1980 agreement 0 ; Whereas Council Regulation (EEC) No 990/93 (6) prohi ­ bits trade between the European Economic Community and the Federal Republic of Yugoslavia (Serbia und Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 f) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (8); Whereas it follows from applying these detailed rules to the present market situation and to its future trends, and in particular to quotations and prices for fruit and vegetables in the Community and in international trade that the refunds should be as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 30 (4) thereof, Whereas Article 30 of Regulation (EEC) No 1035/72 provides that, to the extent necessary to allow econom ­ ically significant quantities to be exported, the difference between prices in international trade for the products referred to in that Article and prices for the products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2518/69 of 9 December 1969 laying down general rules for the granting of refunds on exports of fruit and vegetables and criteria for fixing their amounts (3), as amended by Regulation (EEC) No 2455/72 (4), provides that when refunds are being fixed, account must be taken of the existing situation and future trends with regard to prices and availabilities of fruit and vegetables on the Community market on the one hand and prices in inter ­ national trade on the other ; whereas account must also be taken of the costs indicated in (b) of that Article and of the economic aspects of the proposed exports ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2518/69, when prices on the Community market are being determined account must be taken of the prices which are most favourable from the exportation point of view ; whereas, when prices in international trade are being determined, the quotations and prices referred to in paragraph 2 of that Article must be taken into accpunt ; Whereas the situation with regard to international trade or the specific requirements of certain markets may make it necessary to vary the refund for a given product according to the destination of that product ; Whereas tomatoes, fresh lemons, fresh sweet oranges, apples, peaches and nectarines of the common quality standards 'Extra' Class, Class I and Class II , table grapes of 'Extra' Class and Class I, almonds and hazelnuts, and HAS ADOPTED THIS REGULATION : Article 1 Export refunds in the fruit and vegetables sector shall be fixed at the amounts specified in the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 1 July 1993 . (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 69, 20 . 3. 1993, p. 7 . O OJ No L 194, 28 . 7. 1980, p. 12. (6) OJ No L 102, 28 . 4. 1993, p. 14. 0 OJ No L 387, 31 . 12 . 1992, p. 1 . ( «) OJ No L 108, 1 . 5. 1993, p. 96. (3) OJ No L 318, 18 . 12. 1969, p . 17. (4J OJ No L 266, 25. 11 . 1972, p . 7. No L 145/20 17. 6. 93Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1993 . For the Commission Rene STEICHEN Member of the Commission 17. 6 . 93 Official Journal of the European Communities No L 145/21 ANNEX to the Commission Regulation of 16 June 1993 fixing the export refunds on fruit and vegetables (ECU/100 kg net) ' (ECU/100 kg net) Product code Destinationof refund (') Amounts of refunds (2) Product code Destination of refund (') Amounts of refunds (2) 0702 00 10 100 04 4,50 (3) 0806 10 11 900   0702 00 10 900   0806 10 15 200 04 4,84 0702 00 90 100 04 4,50 (3) 0806 10 15 900   0702 00 90 900   0806 10 19 200 04 4,84 080212 90 000 04 9,67 0806 10 19 900   0802 21 00 000 04 11,30 0808 10 31 100   0802 22 00 000 04 21,80 0808 10 31 910 02 8,00 0802 31 00 000 04 14,00 0808 10 31 990 0805 10 11 200 01 11,00 0808 10 33 100   0805 10 11 900   0808 10 33 910 02 8,00 0805 10 15 200 01 11,00 0808 10 33 990   0805 10 15 900   0808 10 39 100   0805 10 19 200 01 11,00 0808 10 39 910 02 8,00 0805 10 19 900   0808 10 39 990   0805 10 21 200 01 11,00 0808 10 51 100   0805 10 21 900   0808 10 51 910 02 8,00 0805 10 25 200 01 11,00 Q808 10 51 990   0805 10 25 900 - - . 0808 10 53 100 0n8o05 1029 f ° 01 n ' ° ° 0808 10 53 910 02 8,00 0805 10 29 900 - - 0808 10 53 990 0805 10 31 200 01 11,00 0805 10 31 900 - - 0808 10 59 100 0805 10 35 200 01 11,00 0808 10 59 910 02 8,00 0805 10 35 900   0808 10 59 990   0805 10 39 200 01 11,00 0808 10 81 100   0805 10 39 900   0808 10 81 910 02 8,00 0805 1041 200 01 11,00 0808 10 81 990   0805 10 41 900   0808 10 83 100   0805 10 45 200 01 11,00 0808 10 83 910 02 8,00 0805 10 45 900   0808 10 83 990   0805 10 49 200 01 11,00 0808 10 89 100   0805 10 49 900   0808 10 89 910 02 8,00 0805 20 50 100   0808 10 89 990   0805 20 50 900   0809 30 10 100 03 5,00 0805 30 10 100 04 13,50 0809 30 10 900   0805 30 10 900   0809 30 90 100 03 5,00 0806 10 11 200 04 4,84 0809 30 90 900   (') The destinations are as follows : 01 Austria, Switzerland, Finland, Sweden, Greenland, Norway, Iceland, Malta, Poland, the Czech Republic, the Slovak Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine , Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia, 02 Sweden , Norway, Iceland, Austria, the Faroe Islands, Finland, Greenland, Malta, Syria, Poland, the Czech Republic, the Slovak Republic, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Ukraine, Uzbekistan, Bosnia-Herzegovina, Croatia, Slovenia and the former Yugoslav Republic of Macedonia, Bolivia, Brazil , Venezuela, Peru, Panama, Ecuador, Colombia, the countries and territories of Africa other than South Africa, countries of the Arabian peninsula (Saudi Arabia, Bahrain , Qatar, Oman, the United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm, al Qaiwain, Fujairah and Ras al Khaimah), Kuwait, Yemen), Iran and Jordan, 03 all destinations excluding Switzerland and Austria, 04 all destinations. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) For exports to Sweden in the period 1 July to 30 September 1993, the refund is reduced to ECU 1,16 per 100 kg.